33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed February 10, 2021 has been entered.  Claims 2 and 8 are canceled, leaving claims 1, 3-7, and 9-12 pending in this application. 
The amendment to the title and claims have overcome the objection to the title, drawings, specification, and claims as well as the rejection to the claims under 35 U.S.C. 112, as presented in the prior office action mailed November 30, 2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu Chiu et al. (US 8,838,927) in view of Duluk et al. (US 2017/0235491).
Regarding claim 1, Chiu teaches an information processing apparatus (Fig. 2, system 200) comprising: 
a memory (Fig. 2, main memory 208)
a queue that stores a migration instruction that instructs a migration process, the migration process migrating data between a first storing device and a second storing device having an access speed lower than that the first storing device (Fig. 3, queues 316, 318, 320, contained in data mover 308, see Col. 7, Line 59- Col. 8, Line 9; regarding the nature of the migration and storage devices, Chiu describes the overall invention in the context of a multi-tiered storage system, with a high performance tier, reading upon the first storing device, and other mid-tier and lower tier devices with lesser performance reading upon the second storing device, see Col. 1, Lines 19-40; an 
a processor coupled to the memory (Fig. 2, processing unit 206; while subsequent citations may refer specifically to items within the framework 300 of Fig. 3, Chiu’s disclosure provides that these block diagrams may be embodied as instructions that are performed by a processor, see Col. 9, Line 55- Col. 10, Line 2, teaching that the following functional limitations can be performed by the processor), wherein the processor is configured to 
determine target data for the migration process (data placement optimizers analyze raw data to identify data to migrate and generate migration plans, see Col. 6, Lines 6-21),
store a migration instruction for the target data into the queue (after arbitration, the migrations plans are stored into queues, see Col. 7, Line 65-Col. 8, Line 4), 
remove, from the queue, prior to storing of a migration instruction for first target data determined at a first timing, a second migration instruction as a removing target among one or more migration instructions stored in the queue, the second migration instruction instructing migration from the second storing device to the first storing device, the second migration instruction being determined at a second timing before the first timing (Chiu provides for the ability to detect and abort data migration plans that are no longer valid in light of 
read a migration instruction from the queue (see below), and 
control execution of the migration process according to the migration instruction read from the queue (the data mover selects plans from the queues for execution, see Col. 8, Lines 10-19; more generally, the data mover is identified as performing the migration plans, see Col. 7, Lines 59-61 reading upon the controlling of the migration process); and
wherein target data for a migration instruction instructing migration from the second storing device to the first storing device is one of data undergoing access concentration and data predicted to undergo access concentration (for an example migration from lower tier to higher tier storage device, Chiu identifies data that is considered hot, or frequently accessed; frequently accessed data necessarily means that a higher concentration of accesses are directed to these data, reading upon this target data, see Col. 6, Lines 22-26).

Duluk’s disclosure is related to providing a system to migrate data between different memories and as such comprises analogous art.  In Fig. 2, Duluk depicts different command queues 214 as being stored within system memory 104.
An obvious combination can be identified: combining Duluk’s disclosure of a system memory containing command queues with Chiu’s queueing system.  Such a combination would read upon the limitation of the claim, as Chiu’s data mover containing queues can be implemented within the system memory.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Duluk’s system memory containing command queues with Chiu’s queueing system.  Both elements are known in the art, and as Duluk’s disclosure provides an implementation of a queueing structure within a memory structure, both of which Chiu utilizes, one of ordinary skill in the art would recognize the ability to incorporate this combination with reasonable expectation that Chiu’s queueing system would continue to operate. 
Regarding claim 3, the combination of Chiu and Duluk teaches the information processing apparatus according to claim 1, but fails to explicitly teach wherein the processor is further configured to remove, when a storing region directed by a third migration instruction, being determined at the first timing and instructing migration from the second storing device to the first storing device, matches a storing region directed by a fourth migration instruction 
Chiu’s disclosure provides for the ability to arbitrate migration plans that are directed to the same data, see Col. 6, Line 65 – Col. 7, Line 13.  However, while Chiu provides that a higher priority plan is selected and the lower priority plan is removed from the arbitrator, Chiu does not provide any examples of this arbitration, and so therefore would not explicitly teach where the migration instruction demoting the data would be removed when compared to a conflicting migration to promote the data.  
As there are a finite number of migration plans for Chiu’s 3 tier example system, then necessarily, there is a finite number of permutations with which to assign priority for these migration plans.  Modifying the system to try different permutations of the migration plan priority would be within the ability of one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to try different permutations of migration plan priorities in Chiu’s system.  This would lead to one of ordinary skill in the art identifying a possible modification where a conflicting promotion and demotion plan for the same data leads to the discarding of the demotion plan, reading upon the limitation of the claim.
Regarding claim 7, Chiu teaches a non-transitory computer-readable recording medium having stored therein an information processing program that causes a computer to execute a process (see Col. 9, Lines 19-36) identical to the functional configurations of the processor of claim 1 and therefore rejected according to the same rationale. 
Claim 9.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Duluk and further in view of Hirofuchi et al. (“A Live Storage Migration Mechanism over WAN for Relocatable Virtual Machine Services on Clouds”).
Regarding claim 4, the combination of Chiu and Duluk teaches the information processing apparatus according to claim 1, wherein the processor is further configured to: 
determine target data for a migration instruction that instructs migration from the second storing device to the first storing device, and a priority of the target data which is determined (data placement optimizers analyze raw data to identify data to migrate and generate migration plans, see Col. 6, Lines 6-21; regarding the priority, as the data mover is disclosed to receive migration plans and place them into different queues, see Col. 7, Line 64-Col. 8, Line 2, then necessarily the priority of the migration and therefore the priority of the corresponding data must be determined); and
store, for each of the priorities, the migration instruction of the target data which is determined (Col. 7, Line 64 – Col. 8, Line 2).
Chiu fails to teach wherein the processor is further configured to:
read a migration instruction having a low priority from the queue after all migration instructions having high priorities are read from the queue.
Chiu’s priority queues are executed on a frequency basis, see Col. 8, Lines 10-19, and as such does not explicitly teach this limitation.
Hirofuchi’s disclosure is related to providing a virtual machine migration mechanism between servers. Part of the disclosure relates to providing queueing mechanisms, and as such 
As part of this disclosure, Hirofuchi provides a system (Fig. 3) with a high priority queue and a low priority queue.  In Section IV.B, Paragraph 2, Hirofuchi states that the “Low Priority Queue is never processed if there are pending requests in High Priority Queue”. 
An obvious substitution can be identified: substituting Chiu’s frequency based priority queue processing with a simple priority queue mechanism where lower priority queues wait for higher priority queues to empty first. Such a substitution reads upon the limitation of the claims.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute Hirofuchi’s simple priority queue mechanism for Chiu’s frequency based processing mechanism.  Both elements are known in the art prior to the effective filing date of the claimed invention, and as Hirofuchi’s disclosure provides for a functioning mechanism, one of ordinary skill in the art would recognize that Chiu’s mechanism can be replaced by Hirofuchi’s while the system still functions.
Claim 10 is rejected according to the same rationale.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Duluk and further in view of Bhalerao et al. (US 2013/0254323).
Regarding claim 5, the combination of Chiu and Duluk teaches the information processing apparatus according to claim 1, wherein the processor is further configured to set a priority of target data for a migration instruction instructing migration from the second storing device to the first storing device (as the data mover is disclosed to receive migration plans and 
Chiu fails to teach where the priority is based on a number of accesses to the target data.  While Chiu discusses identifying target data for migration based on the access frequency (which necessarily relates to the number of accesses) and discusses different priority queues, Chiu does not state where the priority is set according to the frequency/access count.
Bhalerao’s disclosure is related to providing a priority mechanism for transferring cached objects, and as the current claimed invention relates to managing priority queues, this comprises analogous art.
As part of this disclosure, Bhalerao discloses using different metrics for assigning priorities in Figs. 6-9.  One of these metrics is access frequency, with [0041] providing further details.
An obvious modification can be identified: incorporating access frequency as a metric by which to assign priorities for migration.  This would read upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Bhalerao’s access frequency as a metric by which to assign migration plan priorities in Chiu’s system, as access frequency provides a nice countable metric by which to enhance Chiu’s storage performance improvement.
Claim 11.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Duluk and further in view of Iwata (US 2017/0024147, as presented in applicant’s IDS) and Benhase et al. (US 2014/0208018).
Regarding claim 6, the combination of Chiu and Duluk teaches the information processing apparatus according to claim 1, but fails to teach the apparatus further comprising:
a storing region that stores management information managing whether a writing access occurs on a region storing the target data on the first storing device for each partial region obtained by dividing the region storing the target data by a predetermined size;
the processor  further configured to migrate, in a case where a number of partial regions on which writing accesses occur is less than a threshold, the number being based on the management information, when the execution of the migration process on target data is controlled in accordance with the migration instruction instructing migration from the first storing device to the second storing device data stored in the partial region on which the writing access occurs from the first storing device to the second storing device.
Iwata’s disclosure is related to providing a storage system with the ability to track access frequency and adjusting storage location based on this information and as such comprises analogous art.  
As part of this disclosure, Iwata provides for a segment management table (Fig. 7, element 16), shown in more detail in Fig. 8 to store segment information, in particular related 
An obvious modification can be identified: incorporating an area to store the access statistics for the different data regions.  Such a modification reads upon the storing region, with the exception of where the information is stored for each partial region obtained.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Iwata’s segment management table to Chiu’s migration system, as a management table tracking the data access statistics would allow for easy storage and retrieval of such statistics.
As stated above, the combination still fails to teach where this information is managed for each partial region, as well as the recited processor functionality.
Benhase’s disclosure is related to a tiered storage system with migration functionality and as such comprises analogous art.
As part of this disclosure, Benhase describes how heat maps may be provided for different granularities, as different storage may use different granularities, see [0052], where the large blocks and smaller granularity segments may be related through a division of size, see [0018,0019].  Benhase further provides for a mechanism in migration to identify if larger extents are sparsely hot or not (see Fig. 5, step 508), where this is clarified as determining if a certain number of smaller granularity blocks within the extent are considered not hot, see [0057].  Based on this metric, if an extent is sparsely hot and the extent is in the higher performance SSD tier (Fig. 5, step 508 yes branch to step 510), then the extent is migrated to a lower tier device (Fig. 5, step 510, yes branch to step 514), see also [0058].  The determination 
An obvious modification can be identified: incorporating Benhase’s management at different granularities, and further incorporating the sparsely hot determination with a potential demotion into Chiu’s system.  Such incorporation reads upon managing the management information at a partial region granularity, as well as performing a demotion migration for a region if a number of partial regions is less than a threshold.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Benhase’s smaller granularity information and further to include the sparsely hot determination for potential demotions with Chiu’s migration system, as the finer granularity and sparsely hot demotion allows for the use of higher performance storage to be reserved for a larger amount of hot data, instead of potentially wasting the higher performance storage to store data that is only sparsely hot.
Claim 12 is rejected according to the same rationale of claim 6.

Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered and are unpersuasive in part and moot in part.
Applicant argues that Chiu does not teach removing commands from the queue.  This is not persuasive, as Chiu’s disclosure provides in a separate section of the disclosure that unneeded/unexecuted plans are removed, and as such, aborting the data migration plan is 
The arguments are also moot as they have not had opportunity to address the newly cited Duluk reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kegel (US 2015/0355883), Nakagawa et al. (US 2017/0177270), Frink et al. (US 2020/0007454) disclose storing queues within memories.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The queue being stored in a memory was not previously recited. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/A.D.H./Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139